DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the mirror, main panel, and lower module, as required by claim 22, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, 

Claim Objections
Claim 22 is objected to because of the following informalities:  In claim 22 line 6, it appears that “according” should be deleted.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11 and 17-22 are rejected under 35 U.S.C. 103 as being unpatentable over Thrien et al. (US 10,832,876) in view of Yang (US 2015/0206671).  
Regarding claim 1, Thrien discloses a control device for an electronic unit, the control device comprising: a globally planar and horizontal upper panel (2) on an upper face of which a control member is adapted to exert a control action comprising a pressure force oriented vertically downward; a lower support frame (3) relative to which the upper panel is mounted to be moved by the control action in a globally vertically downward movement between a high rest position (Fig. 1) and a low active position (Fig. 2); an electric switch (4) including a switch body, the switch body of which is carried by the upper panel and can be actuated by the control action to produce a control signal of the electronic unit when the upper panel is in its low active position; and a set of at least two actuator arms (5, 6) for actuating the electric switch, in which set each actuator arm comprises: a distal upper end section (8) that bears vertically upward against a lower portion of the upper panel, a proximal lower end section (9) for actuating 
Yang teaches the use of an electrical switch (34) including a switch body (39) and an actuator (31) mounted to be mobile relative to the switch body.  It would have been obvious to one having ordinary skill in the art before the invention was effectively filed to use an electrical switch, as taught by Yang, in order to provide an effective and efficient electrical switch.  
Regarding claim 2, Thrien discloses the set of actuator arms including two actuator arms; and a first portion of the proximal section of each actuator arm bears permanently and vertically upward against a facing second portion of the proximal section of the other of the two actuator arms (see Figs. 1 and 4).  
Regarding claim 3, Thrien discloses that said bearing engagement between a first portion of the proximal section of one of the two actuator arms and a facing second portion of the proximal section of the other of the two actuator arms comprises a pivoting bearing engagement about the horizontal geometric pivot axis.  
Regarding claim 4, Thrien discloses the first portion of the proximal section of each actuator arm bearing vertically upward against a facing portion of the actuator of the electric switch.  

Regarding claim 6, Thrien discloses the electric switch disposed vertically between a support that is fixed relative to the upper panel and the proximal lower end section of each actuator arm.  
Regarding claim 7, Thrien discloses the distal upper end section of each actuator arm positioned horizontally in line with a peripheral edge of the upper panel.  
Regarding claim 8, Thrien discloses the electric switch positioned longitudinally in line with the middle of the upper panel.  
Regarding claim 9, Thrien discloses that the control device is of symmetrical design with respect to a vertical and transverse median plane and with respect to a longitudinal and vertical median plane.  
Regarding claim 10, Thrien discloses that all the actuator arms are identical.  
Regarding claim 11, Thrien discloses that the first portion and the second portion of the proximal section of each actuator arm are transversely adjacent; and the first portion comprises a plane upper bearing facet of the actuator of the electric switch.  

Regarding claim 17, Thrien, as modified by Yang, discloses a method for initial adjustment of calibration of a device, wherein: the control device comprises: a globally planar and horizontal upper panel on an upper face of which a control member is adapted to exert a control action comprising a pressure force oriented vertically downward, a lower support frame relative to which an upper panel is mounted to be 
Yang teaches a method comprises: applying to the switch body of the electric switch a force in the downward vertical direction to preload the electric switch, producing an adjustment abutment (40) fixed relative to the upper panel (36) defining an abutment surface that cooperates with a facing portion of the body of the electric switch to fix the position of the body of the electric switch relative to the upper panel.  It would have been obvious to one having ordinary skill in the art before the invention was effectively filed to use a method, as taught by Yang, in order to adjust and provide the desired response from the button/panel.

Regarding claim 19, to the extent that Yang does not disclose the use of glue or resin, it would have been obvious to one having ordinary skill in the art before the invention was effectively filed to use a known method, such as adhesive to immobilize the abutment member.   
Regarding claim 20, Yang discloses the abutment member comprising an abutment pin; positioning the abutment member comprises mounting the abutment pin to slide axially in the vertical direction in a complementary hole (37) in the upper panel so that the lower end of the abutment member is in contact with the facing portion of the electric switch.  To the extent that Yang does not disclose the use of glue or resin, it would have been obvious to one having ordinary skill in the art before the invention was effectively filed to use a known method, such as adhesive to immobilize the abutment member.
Regarding claim 21, Yang discloses that applying the preloading force comprises doing so by means of a removable preloading finger that is guided to slide vertically relative to the upper panel.  

Regarding claim 22, Thrien, as modified by Yang, discloses a device comprising: a globally planar and horizontal upper panel on an upper face of which a control 
It would have been obvious to one having ordinary skill in the art before the invention was effectively filed to use the device of Thrien, as modified by Yang, in a number of known devices, such as a motor vehicle rear view mirror comprising: 31Attorney Docket No. 106818.06101a main panel of vertical and longitudinal orientation a front transverse face of which is reflective; a lower module for controlling functions of an electronic unit that is arranged transversely behind said main panel; and a device according for controlling said electronic unit that is arranged above the module and behind the main panel, in order to provide an efficient interface and controllability on the desired environment, i.e. the rear view mirror.  

s 12-16 are rejected under 35 U.S.C. 103 as being unpatentable over Thrien et al. (US 10,832,876) in view of Yang (US 2015/0206671) and Rappoport et al. (US 8,420,965).  
Regarding claim 12, Thrien, as modified by Yang, discloses a method for initial adjustment of a control device, wherein: the control device comprises: a globally planar and horizontal upper panel on an upper face of which a control member is adapted to exert a control action comprising a pressure force oriented vertically downward, a lower support frame relative to which an upper panel is mounted to be moved by the control action in a globally vertically downward movement between a high rest position and a low active position, an electric switch including a switch body and an actuator mounted to be mobile relative to the switch body, the switch body of which is carried by the upper panel and can be actuated by the control action to produce a control signal of the electronic unit when the upper panel is in its low active position, and a set of at least two actuator arms for actuating the electric switch, in which set each actuator arm comprises: a distal upper end section that bears vertically upward against a lower portion of the upper panel; a proximal lower end section for actuating the electric switch that bears on the actuator of the electric switch; and an intermediate section that bears vertically downward against a facing portion of the lower frame and about which each actuator arm is able to pivot about a horizontal geometric pivot axis; and in which the actuator arms cooperate with the upper panel and the lower support frame to maintain the upper panel parallel to a horizontal 27Attorney Docket No. 106818.06101 plane during its vertical movement relative to the lower support frame.  

Regarding claim 13, Rappoport teaches the step of producing the rest pin comprising: positioning the rest pin relative to the lower support frame so that an upper end of the rest pin cooperates with the proximal lower end section of the actuator arm; and immobilizing the rest pin relative to the lower support frame.  
Regarding claim 14, Rappoport teaches the rest pin comprises a free end section of a screw mounted on the lower support frame by screwing the free end section thereinto.  
Regarding claim 14, Rappoport teaches the rest pin comprising a pin that is mounted to slide axially in the vertical upward direction in a hole in the lower support frame;28Attorney Docket No. 106818.06101 an upper end of the rest pin is in contact with proximal lower end sections of the actuator arms.  To the extent that Rappoport does not disclose the use of glue or resin, it would have been obvious to one having ordinary skill in the art before the invention 
Regarding claim 16, Rappoport teaches the force applied by means of the rest pin.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FELIX O FIGUEROA whose telephone number is (571)272-2003.  The examiner can normally be reached on M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on 571-272-2009.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/FELIX O FIGUEROA/Primary Examiner, Art Unit 2833